Title: Robert R. Livingston to the American Peace Commissioners, 28 May 1783
From: Livingston, Robert R.
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          
            Gentlemen,
            Philadelphia. 28th. May. 1783.
          
          By the direction of Congress, contained in the enclosed resolutions, I have the honor
            to transmit you the Correspondence between General Washington & Sir Guy Carlton,
            together with minutes of their Conference, when, in pursuance of
            the invitation of the first, they met in Orange County. Nothing can be a more direct violation of the
            7th: Article of the Provisional Treaty,
            than sending off the Slaves, under pretence that their Proclamation had set them free,
            as if a British General had, either by their laws, or those of nations, a right by
            Proclamation to deprive any man whatever of property: They may with much more propriety
            pretend to re-establish every of their Adherents in all the Rights they had before the
            war, since they have engaged so to do, and the People, with whom they made these
            engagements, were capable of entering into them, which Slaves were not—or even, if they
            were, the promise made to them must be under the same limitations with those made to
            their other Adherents in this Country, & amounts to nothing more than this, make
            yourselves free, and we will protect you in that freedom as long as we can. The Articles
            imply that they were no longer able to protect them. You will be pleased to remonstrate
            on this Subject, and inform Congress of the Effect of your Representations—
          We have been much embarassed by our not having a line from you since the
            Provisional Articles took effect, nor being at all acquainted with the progress of the
            Definitive Treaty, tho’ the earliest information on this Subject becomes very important.
            Congress, after some hesitation, have ventured to hope, that it will meet with no
            obstructions, & have accordingly discharged, by the enclosed Resolutions, a very
            considerable part of their army upon those principles of Œconomy which extreme necessity
              dictated— As scarce a week passes
            without several arrivals from France, Congress complain, with some reason of your
            Silence: for my own part, I could wish that you would, severally, impose upon yourselves
            the task of writing weekly, & sending your letters to Mr: Barclay— As you are
            possessed of Cyphers there can be no hazard in this where the Subject of your
            Correspondence requires Secrecy—
          I am, Gentlemen, with the greatest respect & Esteem, Your Most Obedt: humle:
            servant,
          
            (signed) R. R. Livingston.   
          
            The Honourable John Adams, Benja: Franklin, John Jay, & Henry
              Laurens. Esquires.
            No: 3.
            (Copy)
       
         
          Notation by John Adams: Mr Livingstone
            to the Ministers for Peace 28. May. 1783.
        